Order entered September 17, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00220-CR

                                DONALD MAX WOLF, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 86th Judicial District Court
                                   Kaufman County, Texas
                            Trial Court Cause No. 17-50348-86-F

                                            ORDER
        Before the Court is appellant’s September 16, 2019, third motion for an extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief received September 16,

2019, filed as of the date of this order.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE